Name: Council Regulation (EC) No 2594/97 of 18 December 1997 amending Regulation (EEC) No 2731/75 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat
 Type: Regulation
 Subject Matter: consumption;  plant product;  means of agricultural production;  Europe;  European Union law
 Date Published: nan

 Avis juridique important|31997R2594Council Regulation (EC) No 2594/97 of 18 December 1997 amending Regulation (EEC) No 2731/75 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat Official Journal L 351 , 23/12/1997 P. 0010 - 0010COUNCIL REGULATION (EC) No 2594/97 of 18 December 1997 amending Regulation (EEC) No 2731/75 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the opinion of the European Parliament (1),Having regard to the proposal from the Commission (2),Whereas the Annex to Regulation (EEC) No 2731/75 (3) lays down that barley grains which pass through sieves with apertures of 2,2 millimetres are to be considered as shrivelled grains and, as such, as not being basic cereals of unimpaired quality acceptable for intervention;Whereas, for climatic reasons, the varieties of barley grown in Finland and Sweden produce smaller grains than those grown in the rest of the Community; whereas, however, that barley is of good quality; whereas, to take account of that situation, the Commission, on the basis of Article 149 of the Act of Accession of Austria, Finland and Sweden, provided for a temporary derogation from the minimum size requirement for barley grains for intervention buying-in in Finland and Sweden; whereas, pursuant to that Article, the said derogation can apply only until 31 December 1997;Whereas, to enable producers in the two abovementioned Member States to continue to qualify for the support offered by intervention, provision should be made for the possibility of a derogation from the definition of shrivelled barley grains;Whereas Regulation (EEC) No 2731/75 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1 The following shall be added to point (a) of Article 6 of Regulation (EEC) No 2731/75:'however, for the purposes of the intervention buying-in of barley in Finland and Sweden, a derogation from the definition of shrivelled grains may be provided for in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92;`.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 1997.For the CouncilThe PresidentF. BODEN(1) Opinion delivered on 16 December 1997 (not yet published in the Official Journal).(2) OJ C 337, 7. 11. 1997, p. 51.(3) OJ L 281, 29. 10. 1975, p. 22. Regulation as last amended by Regulation (EEC) 2054/93 (OJ L 187, 29. 7. 1993, p. 6).